office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b03 mhbeker postn-127586-11 third party communication none date of communication not applicable uilc date date to lori j leonard air transportation technical advisor large_business_and_international_division from frank boland chief branch office of the associate chief_counsel passthroughs special industries subject sec_4261 - aircraft fractional ownership management fees this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether monthly management fees paid_by an aircraft fractional_owner participant to a management company that operates an aircraft fractional ownership program as described in the facts below are amounts paid for taxable_transportation under sec_4261 of the internal_revenue_code code conclusion monthly management fees paid_by a participant to a management company that operates an aircraft fractional ownership program are amounts paid for taxable_transportation under sec_4261 you did not ask us to address the taxability of occupied hourly fees under sec_4261 however it is well established that occupied hourly fees paid to an aircraft fractional ownership program management company are amounts paid for taxable_transportation and therefore are taxable under sec_4261 125_f3d_1463 fed cir postn-127586-11 facts you provided us with the following description of a typical aircraft fractional ownership program fractional ownership program manager program manager manages an aircraft fractional ownership program program for participants through the program each participant is guaranteed a set number of flight hours in a certain aircraft class measured by the aircraft’s passenger capacity and speed the number of flight hours allocated to each participant is based on the size of the participant’s ownership_interest and type of aircraft in which that interest is held to become a participant a person purchases an undivided_interest in an aircraft from the program manager or an entity related to program manager and enters into the following interlocking agreements collectively operative agreements purchase agreement management agreement master interchange agreement also called an interchange agreement joint_ownership agreement and exchange_agreement or dry lease of these agreements the terms of the management agreement are most relevant to the issue presented here management agreement the management agreement outlines the flight services that each participant is entitled to as a program participant the management agreement in conjunction with the master interchange agreement generally provides each participant with the use of the same class of aircraft but not the exact aircraft in which it owns an interest program aircraft for a set number of hours per year the number of hours allocated to a participant is proportional to the participant’s ownership_interest with additional flight time available for additional fees participants are generally permitted to use their flight hours simultaneously thereby using two or more program aircraft at the same time the management agreement gives program manager the right to use participants’ aircraft for flight training demonstration and other specified purposes the management agreement does not limit program manager’s use of the aircraft to a set number of hours and provides that it is entitled to keep for itself any reimbursement that it receives for those uses under the management agreement program manager assumes full responsibility for maintenance and operation of the aircraft for a monthly management fee program manager provides at its own cost the following services postn-127586-11 arrange for the aircraft to be inspected serviced repaired overhauled and tested in order to maintain the aircraft’s airworthiness certification from the federal aviation administration faa keep the interior and exterior of the aircraft in good cosmetic appearance maintain all records logs and other materials required by the faa with respect to the aircraft provide professionally trained and qualified pilots maintain hangar space tie-down as required weather and flight planning catering fueling and administrative communications and aeronautical radio services make all necessary takeoff flight and landing arrangements obtain and maintain aircraft hull and liability insurance in addition to the monthly management fee each participant pays program manager an hourly fee for each flight hour including taxiing that the participant actually uses the aircraft occupied hourly fee the occupied hourly fee is designed to compensate program manager for the direct variable costs of operating the aircraft these costs include but are not limited to fuel charges standard catering maintenance airport landing fees and average fleet repositioning expenses law and analysis sec_4261 of the code imposes a tax on the amount_paid for the taxable_transportation of any person taxable_transportation is defined in sec_4262 to generally include transportation by air that begins and ends in the united_states sec_4261 provides that the tax is paid_by the person making the payment subject_to tax and sec_4291 provides that the tax is collected by the person receiving the payment you asked whether monthly management fees paid_by participants to program manager are subject_to the taxes imposed by sec_4261 to determine whether these fees are taxable requires that we must first determine whether program manager provides taxable_transportation to participants if we determine that program manager provides taxable_transportation to participants we must then determine whether the monthly management fee is an amount_paid for that taxable_transportation taxable_transportation the longstanding position of the internal_revenue_service irs is that a person provides taxable_transportation if that person has possession command and control of the means of conveyance rather than mere legal_title to the means of conveyance revrul_60_311 1960_2_cb_341 in exec jet aviation the federal_circuit agreed with the irs finding that the aircraft fractional ownership program management postn-127586-11 company in that case provided taxable_transportation to their program participants 125_f3d_1463 pincite as a result the court found that the occupied hourly fees which were the only fees at issue in that case paid_by the participants in executive jet’s program to executive jet were taxable under sec_4261 the program is substantially_similar to the aircraft fractional ownership program at issue in exec jet aviation accordingly and without further analysis because you did not ask us to analyze in detail whether program manager provides taxable_transportation we conclude that program manager provides taxable_transportation to participants through the program amount_paid we must next determine whether the monthly management fees are amounts paid for taxable_transportation the concept of an amount_paid for taxable_transportation is addressed in guidance published by the irs revrul_2006_52 2006_2_cb_761 for example states that an airline's costs associated with selling tickets are generally necessary to the air transportation the airline provides therefore all amounts paid to an air transportation services provider that is necessary to receive air transportation services are generally part of the tax_base the regulations and other irs published guidance however specifically exclude or include amounts paid for certain types of services sec_49_4261-8 of the facilities and services excise_taxes regulations regulations provides examples of payments for services that are not subject_to the sec_4261 tax sec_49_4261-8 provides that the sec_4261 tax does not apply to charges for transportation of baggage including incidental charges such as excess value storage transfer parcel checking special delivery etc sec_49_4261-8 provides that the tax does not apply to charges for admissions guides meals hotel accommodations and other nontransportation services for example where such items are included in a lump sum payment for an all- expense tour however if a payment covers charges for both transportation and nontransportation services sec_49_4261-2 provides that the nontransportation charges must be separable and shown in the exact amounts thereof in the records pertaining to the transportation charge or the tax is computed upon the full amount of the payment although the regulations do not define nontransportation services the examples in sec_49_4261-8 generally relate to meals entertainment and hotel accommodations therefore an amount_paid for any service that falls into one of these categories is not included in the tax_base provided it meets the recordkeeping requirements of sec_49_4261-2 the court analyzed the issue of whether executive jet provided taxable_transportation through the sec_4041 aviation_fuel excise_tax rules that were in effect during the tax quarters at issue in that case at that time aviation_fuel taxes only applied to noncommercial_aviation and the sec_4261 taxes only applied to commercial_aviation the court found that executive jet was in the business of providing commercial_aviation and thus the amounts it received from program participants was for taxable_transportation postn-127586-11 sec_49_4261-7 on the other hand provides examples of payments for services that are subject_to the sec_4261 tax sec_49_4261-7 provides that amounts paid as additional charges for changing the class of accommodations destination or route extending the time limit of a ticket as extra fare or for exclusive occupancy of a section etc are subject_to tax thus any service that meets this provision is included in the tax_base for services that are not addressed by the regulations irs published guidance generally limits the tax_base to amounts paid for mandatory charges in essence amounts that must be paid to get on the aircraft for a certain type or level of service revrul_73_508 1973_2_cb_366 for example holds that a security charge is part of the amount_paid for taxable_transportation because it is required to be paid as a condition to receiving air transportation revrul_80_31 1980_1_cb_251 provides further guidance on whether an amount is paid for taxable_transportation the ruling considers the application of sec_4261 to a service charge added by an airline to the price of a ticket for the administrative costs involved in the use of that ticket by another person in another city the ticket in question could have been purchased without the service charge in the other city the ruling concludes that the service charge is not an amount_paid for taxable_transportation because the service is optional not reasonably necessary to the air transportation itself and bears a reasonable relation to the cost of providing the service therefore all amounts paid as a condition to receiving air transportation are subject_to tax unless the service is also optional and not reasonably necessary to the air transportation itself participants are required to pay program manager the monthly management fee in order to access program aircraft for air transportation services the monthly management fees stand in contrast to the nontransportation services described in irs published guidance because the fees are paid to cover expenses related to air transportation services such as pilot salaries and training insurance and hangering fees rather than mere incidental costs such as meals or entertainment costs covered by the monthly management fees are reasonably necessary to the air transportation itself because without licensed pilots insurance and administrative services like weather information and flight planning program manager could not provide air transportation services to participants further it is not relevant to this analysis that the monthly management fees cover indirect or overhead costs of program manager rather than direct costs of flight operations for example imbedded in the purchase_price of a passenger ticket on a commercial air carrier or chartered flight are essentially similar indirect_costs that make up the monthly management fees amounts paid for air transportation do not escape taxation merely because they are split from direct costs of the transportation and paid separately by the person purchasing the services postn-127586-11 also it is not relevant to this analysis that a participant may pay the monthly management fee but not use any of its allocated number of flight hours the tax is imposed on amounts paid for taxable_transportation and is not dependant on whether travel actually occurs thus for example a person must pay the sec_4261 tax when the person purchases a commercial airline ticket regardless of whether the person actually takes the flight payment of monthly management fees is a precondition to receiving air transportation services from program manager and thus is an amount_paid for taxable_transportation accordingly we conclude that monthly management fees paid_by a participant to a management company that operates an aircraft fractional ownership program are amounts paid for taxable_transportation and are therefore subject_to the taxes imposed by sec_4261 please call if you have any further questions
